NICHOLS, Judge,
concurring:
I concur in the court’s opinion which well, supports the conclusion we reach, as far as it goes, but I would go further. I also concur in Judge Davis’ separate remarks. The colloquy quoted in the court’s fn. 4 is an obvious instance of "planted” legislative history. By this I mean its purpose rather obviously was not to explain the bill to other Congressmen in order to enlist their support or opposition, but to talk over their heads to the LEAA and to us. As legislative deliberations have become more complex, the practice has grown up to try to fix up by legislative history any defect perceived at a time when it may be too late to fix *180it by the obvious means of amending the bill, without causing delay. This may be all right when the purpose of the planted history is to resolve an ambiguity, as, e.g., the proper antecedent of a pronoun. It is all wrong when the intent is to supply an omitted case or contradict plain language. The present amendment by legislative history is either one or the other, most likely the former. It adds a fourth exception to the otherwise complete coverage (really a fifth). To (l)a intentional misconduct, (l)b suicide, (2) voluntary intoxication, (3) substantial contribution to causing the officer’s death by the beneficiary, a (4) is in effect added, gross negligence of the deceased. It is therefore an attempt to insert statutory language neither House has voted on, nor has the language gone before the President for his signature or veto. Whatever constitutional objections exist to the one-House veto exist in spades to this practice. The one-House veto at least is always aboveboard. What we know of planted legislative history, whether in floor debate or in committee reports, leaves us in doubt whether any particular instance is aboveboard or not, and without passing on this instance, frequently it may not be.
Here, the reference to "legislative history” by -Mr. Wiggins is a dead give away, and the sour note sounded by Mr. Brown at the end destroys the otherwise beautiful harmony. Our decision still should not be construed as admitting that a planted history constructed with more artistic verisimilitude would have achieved its purpose, though I am afraid that must often occur in fact. The decisive issue should be whether the asserted interpretation is one appropriate to accomplish other than by amending the bill. Whatever else a planted history may de facto achieve, it should not be allowed to hoodwink simple characters out in the boondocks who still suppose they can ascertain what Congress intends by procuring and reading the statutes.